DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 20 November 2020 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response:
The Objections to the Specification are withdrawn;
The Objections to the Abstract are maintained;
NOTE: Examiner suggests language similar to “A method comprises accumulating heat and heating with such a heating system [(10)].”, or “A method of accumulating heat and heating comprises utilizing such a heating system [(10)].”; 
The Rejections under 35 U.S.C. § 112(b), or under 35 U.S.C. § 112 (pre-AIA ), second paragraph, are withdrawn; &
Claims 1-15 are pending for review.

Note:	The prior art relied upon in the following office action is as follows:
-
Akiyama et al., US #2011/0100021
[Akiyama ('021)]

-
Eberspach, DE #10-2008-058712
[Eberspach ('712)]

-
Enomoto et al., US #2016/0039767
[Enomoto ('767)]
N
-
Gutsch et al. / Li Tec Battery, DE #10-2009-030541
[Gutsch ('541)]

-
Isaka et al., EP #0754744
[Isaka ('744)]






Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Eberspach ('712) in view of Isaka ('744).
In Re Claims 1, 8, 9 & 11, Eberspach ('712) discloses (See machine translation, attached):
Cl. 1, 11: All aspects of the claimed invention including: [Cl. 11: A hybrid or electric vehicle particularly a hybrid or electric bus, with a heating system, the] heating system [Cl. 1: for a hybrid or electric vehicle] (At least para. 2, 12, 14, 18: Heating System #24) comprising at least one electric machine adapted to generate electric energy when operated in a generator mode (At least Para. 2-6: Electric Motor #14 generates electricity when in a generating mode) , at least one heat accumulator arrangement (Heat Store #30), at least one electric heating device associated with the heat accumulator arrangement (Electric Heating Device #34); a switching arrangement, wherein the switching arrangement is designed to optionally couple the at least one electric machine with the at least one electric heating device and/or an electric energy accumulator, when the at least one electric, machine operates in the generator mode during a braking process (Para. 15: Switching Arrangement #26), characterized in that: the heat accumulator arrangement has a latent heat accumulator agent for heat storage (Para. 15: Heat Store #30 is designed as a latent heat store),
With the possible exception of: the heat accumulator comprising at least one sugar alcohol which comprises at least one compound selected from the group consisting of erythritol, threitol, xylitol, mannitol, and dulcitol; & the vehicle being a bus.
With respect to the heat accumulator agent, Eberspach ('712) is silent on the specific material used.  Nevertheless, the use of a specific heat accumulator medium / material would have been an obvious matter of design choice, dependent on the desired / required operating temperature range, etc., as referenced by Isaka ('744), to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the use of a sugar alcohol solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), as indicated by Isaka ('744), and the system of Eberspach ('712) would function equally well in either configuration.
With respect to the HEV / EV being a bus:
This limitation has been fully considered but has not been given patentable weight because it is located in the preamble of the claim.  It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Since the system of Eberspach ('712) is capable of being used in a hybrid or electric bus, it is considered to disclose the above-recited limitation.
Cl. 8: characterized in that the at least one heat accumulator arrangement is designed to directly convey heat stored in the heat accumulator arrangement by means of an air conveyor device to the air to be heated for the vehicle interior provided for vehicle occupants (At least Para. 1, 10, 15: Heat Store #30 heats Medium “M”, which can be either liquid or air (Para. 10), more specifically air for use to heat the vehicle interior (Para. 1)).
Cl. 9: characterized in that at least one heat exchanger arrangement for, conveying heat stored in the heat accumulator arrangement to a medium to be heated, particularly heating water of a heating circuit for heating the air of the vehicle interior provided for vehicle occupants, is associated with the at least one heat accumulator arrangement (Fig. 2: Storage Unit #21 transfers stored heat to the fluid in Circuits #20 & 33, which are used by Heat Exchanger #23 to heat Passenger Cabin #11).
In Re Claims 2-5 & 10, Isaka ('744)
Cl. 2, 10: characterized in that the latent heat accumulator agent (34) comprises substantially erythritol / the heat accumulator arrangement for accumulating heat has a latent heat accumulator agent, comprising substantially erythritol (Throughout, beginning at P. 2, Ln. 1).
Cl. 3: characterized in that the latent heat accumulator agent (34) comprises a mixture of two or more sugar alcohols with compounds from the group consisting of erythritol, threitol, xylitol, mannitol, and dulcitol (P. 2, Ln. 1-2, Ln. 27-28: “composed mainly of erythritol, mannitol or galactitol or their mixture”).
Cl. 4: characterized in that the at least one electric heating device (30) is designed to heat the latent heat accumulator agent to a maximum temperature in the range from 121ºC to 200ºC (P. 2, 6: Erythritol was selected as an appropriate material operating at a maximum temperature of approximately 130ºC, which falls within the recited temperature range).
Cl. 5: characterized in that the latent heat accumulator agent comprises as a supercooling inhibitor an inorganic salt selected from phosphates, sulfates, pyrophosphates, silver salts, inorganic acids, or silver halides (P. 2, Ln. 22-26).
In Re Claims 6 & 12, the recitations “characterized in, that at least one heat accumulator arrangement [Cl. 12: of the heating system] is [Cl. 6: designed to be positionable directly behind the driver's seat or on, and particularly on top of, a wheelhouse] / [Cl. 12] arranged behind the driver's seat or on, and particularly on top of, a wheelhouse]” would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that locating the accumulator in either of the above locations solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the system of Eberspach ('712) would function equally well in either configuration.
In Re Claim 7, with respect to “that at least one heat accumulator arrangement for the positioning behind the driver's seat has a height of maximally 181 centimeters, a width of maximally 42 centimeters, and a depth of maximally 83 centimeters, or for the positioning on, and particularly on top of, a wheelhouse, it has a height of maximally 135 centimeters, a width of maximally 99 centimeters, and a depth of maximally 83 centimeters”, since the dimensions for a given vehicle HVAC / Heat Accumulator installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of available mounting space, the required size of the heating accumulator, etc., to configure an apparatus such as recited in Eberspach ('712) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.

Claims 13-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Akiyama ('021) in view of Isaka ('744) & Enomoto ('767).
In Re Claims 13-15, Akiyama ('021)
Cl. 13: All aspects of the claimed invention including: A method for accumulating heat and releasing stored heat (Via Heat Storage Unit #21) with a heating system (Air Conditioner #20) integrated in a hybrid or electric vehicle (Para. 121: Vehicle #10, comprising one of an electric vehicle, an airplane, a ship, an HEV, a PHEV & a combustion-engine vehicle), comprising the steps:
b) of converting the electric energy into heat by means of an at least one heating device associated with an at least one heat (Peltier Unit #22 attached to Heat Storage Unit #21), accumulator arrangement of the heating system, characterized by the further steps
c) of storing heat converted according to step b) in an latent heat accumulator agent (Latent Heat Storage Material “M”) of an at least one heat accumulator arrangement  (Heat Storage Unit #21) of the heating system by storing it as sensible heat and/or as latent heat through phase transformation (Para. 31) in an at least one sugar alcohol, comprising at least one compound selected from the group consisting of erythritol, threitol, mannitol, and dulcitol; and
d) of releasing (150), if necessary, sensible and/or latent heat stored in the intent accumulator agent in the at least one heat accumulator arrangement for heating air for or in the vehicle interior provided for vehicle occupants (See Claims 8 & 9 above).
With the possible exception of: a) of converting kinetic energy during braking of the hybrid or electric vehicle into electric energy by means of at least one electric machine operated as a generator; & the phase change material being an at least one sugar alcohol, comprising at least one compound selected from the group consisting of erythritol, threitol, mannitol, and dulcitol.
With respect to the regenerative braking, Enomoto ('767) discloses from the same HEV Heating System field of endeavor as applicant's invention, the use of regenerative braking to convert kinetic energy to electrical energy (Para. 35: Electrical energy is generated by the electric motor during braking / deceleration or descending a slope).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the power generation mode of Enomoto ('767) into the system of Akiyama ('021) for the purpose of providing power to be stored in a battery (Para. 35) for use in powering electric components / accessories and/or extending the driving range of the vehicle.
With respect to the PCM being a sugar alcohol, Akiyama ('021) is silent on the specific material & the required temperature range used.  Nevertheless, the use of a specific heat accumulator medium / material would have been an obvious matter of design choice, dependent on the desired / required operating temperature range, etc., as referenced by Isaka ('744), to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the use of a sugar alcohol solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed Isaka ('744), and the system of Akiyama ('021) would function equally well in either configuration..
Cl. 14: characterized in that the latent heat accumulator agent comprises substantially erythritol (Isaka ('744): Throughout, beginning at P. 2, Ln. 1), and the conversion of electric energy into heat in step b) stops automatically, when a predefined temperature of the latent heat accumulator agent in the range from 121ºC to 200ºC is exceeded (Isaka ('744), P. 2, 6: Erythritol was selected as an appropriate material operating at a maximum temperature of approximately 130ºC, which falls within the recited temperature range).
Cl. 15: characterized in that step d) (150) is executed only when the temperature of the air in the vehicle interior provided for vehicle occupants lies below or undercuts a predefined target temperature (Para. 42, 43, 91: Controller #45 determines the operation of the heating system based on the temperature of Compartment #11 as determined by Sensor #47).
Response to Arguments
Applicant's arguments filed 20 November 2020 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to Claims 1-12 have been considered but are moot in view of the new grounds of rejection.  The arguments do not apply to any of the references being used in the current rejection; however, for the sake of completeness, & in response to Applicant’s arguments with respect to Claims 13-15, Examiner will discuss below:
To begin, Applicant’s arguments with respect to Gutsch ('541) have been rendered moot in that Gutsch ('541) is no longer relied upon as a teaching reference.
With respect to Akiyama ('021), on P. 9 & 13, Applicant argues that the electric machine cannot generate electricity.  Examiner respectfully disagrees.  As discussed in Claim 13 above, the vehicle of Akiyama ('021) can be one of an electric vehicle, an airplane, a ship, an HEV, a PHEV & a combustion-engine vehicle, and as indicated by Enomoto ('767), the electric motor of a PHEV & an HEV can run in a power generation mode during braking & downhill driving to store power in a battery / power storage unit.
On P. 10, Applicant then argues that Isaka ('744) is non-analogous art as it fails to teach using the storage unit in a vehicle; however, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as Akiyama ('021) discloses the heat storage medium “M” used in Heat Storage Unit #21 is a phase change material but is silent on the specific medium used (at least Para. 31), the use of Isaka ('744)
On P. 11 & 13, Applicant argues that the temperature operating range recited in Claims 4 & 14 are not disclosed.  Examiner respectfully disagrees.  Since Isaka ('744) is considered analogous art, it clearly shows operating within the recited temperature range as discussed above.
With respect to the location of the heat accumulator (see P. 12, Claims 6, 7 & 12), the location of the heat accumulator would, of necessity, be located in an unused space of the vehicle, & its requisite dimensions would again, of necessity, be a matter of design choice based on capacity requirements, etc..  Applicant has not disclosed a new or unexpected result (criticality) from placing the heat accumulator in either of the recited positions &/or dimensions; hence, the use of design choice in the placement of the heat accumulator is considered to be appropriate.
On P. 13, Applicant alleges that Isaka ('744) fails to mention xylitol.  Examiner respectfully disagrees.  Isaka ('744) discusses the use of xylitol on P. 3 beginning at Line 50, & P. 4 beginning at line 34, etc.
With respect to Claim 8, Akiyama ('021) is no longer used as a reference, & Eberspach ('712) discloses a direct heating system as discussed above.
Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/Daniel E. Namay/Examiner, Art Unit 3762